Case 8:20-cv-02951-VMC-TGW Document 37 Filed 03/23/21 Page 1 of 16 PageID 300




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    HOWARD BRAUN,

          Plaintiff,
    v.                                    Case No. 8:20-cv-2951-VMC-TGW

    TD BANK, N.A. and
    EXPERIAN INFORMATION
    SOLUTIONS, INC.,

         Defendants.
    ______________________________/

                                    ORDER

          This matter is before the Court on consideration of

    Defendant TD Bank, N.A.’s Motion to Dismiss (Doc. # 31), filed

    on March 8, 2021. Plaintiff Howard Braun responded on March

    19, 2021. (Doc. # 35). For the reasons that follow, the Motion

    is granted in part and denied in part as set forth herein.

    I.    Background

          “On or about March 30, 2018, [Braun] entered into a

    relationship with [TD Bank] for the opening of a credit card

    account, identified by an account number ending in -6475

    (hereinafter, ‘Account’).” (Doc. # 26 at 8). The “Account is

    a    consumer   account   and   was     established   primarily   for

    [Braun’s] personal, family or household use.” (Id.). TD Bank

    issued Braun a credit card. (Id. at 10).




                                      1
Case 8:20-cv-02951-VMC-TGW Document 37 Filed 03/23/21 Page 2 of 16 PageID 301




         Around December 15, 2019, TD Bank called Braun about a

    potentially fraudulent charge on his account. (Id.). “The

    alleged fraud was in relation to a charge for $1,700.00 by

    ‘GROUPON INC.’” (Id.). Braun “confirmed to [TD Bank] on the

    telephone call that the $1,700.00 charge by ‘GROUPON INC.’

    was not authorized and was fraudulent (‘Fraudulent Charge’).”

    (Id.). Indeed, according to Braun, “neither [Braun] nor any

    person with actual, implied, or apparent authority initiated

    the Fraudulent Charge and [Braun] received no benefit from

    the Fraudulent Charge.” (Id.).

         “On   December   20,   2019,       [TD    Bank]   sent    [Braun]    two

    letters,” which “acknowledged ‘receipt of [Braun’s] report of

    fraudulent activity’ on the Account, requested the return of

    a   ‘Declaration    of   Fraudulent           Activity,’      advised    that

    [Braun’s] Account would be credited, and asserted that [TD

    Bank] would undertake an investigation.” (Id. at 10-11).

    Braun alleges he completed and returned this paperwork to TD

    Bank. (Id. at 11).

         “On January 30, 2020, [TD Bank] sent [Braun] a letter

    advising that, as a result of its investigation, [TD Bank’s]

    position was that the Fraudulent Charge was legitimate and

    authorized, that [Braun] was financially responsible for the

    Fraudulent Charge, and that the provisionally-issued credit


                                        2
Case 8:20-cv-02951-VMC-TGW Document 37 Filed 03/23/21 Page 3 of 16 PageID 302




    to the Account in the amount of the Fraudulent Charge would

    be reversed (‘January Letter’).” (Id.).

         “Within one week of [Braun’s] receipt of the January

    Letter, [Braun] called [TD Bank] via telephone and again

    advised [TD Bank] that the Fraudulent Charge was illegitimate

    and to discuss the January Letter.” (Id.). Yet, on “February

    15, 2020, [TD Bank] re-applied the Fraudulent Charge to

    [Braun’s] Account.” (Id.).

         Then, on May 15, 2020, TD Bank sent Braun a collection

    letter “in an attempt to collect the Debt (inclusive of the

    Fraudulent Charge) and requested that [Braun] remit full

    payment of the Fraudulent Charge.” (Id. at 11-12). Braun’s

    “Account     has   never   been    reimbursed     for   the   Unauthorized

    Transfers.” (Id. at 12).

         “On or about October 1, 2020, [Braun] obtained a copy of

    his consumer disclosures from Equifax, Experian, and Trans

    Union.” (Id. at 12). “Despite having informed [TD Bank] that

    the Account’s balance was incorrect and comprised entirely of

    a   single    unauthorized        charge,   [TD    Bank]      falsely   and

    inaccurately reported that the Account associated with the

    Debt bore: (1) a balance due in the amount of $1,700.00; (2)

    a status of ‘over 120 days past due;’ (3) a date of first

    delinquency of May 1, 2020; and (4) an amount past-due of


                                         3
Case 8:20-cv-02951-VMC-TGW Document 37 Filed 03/23/21 Page 4 of 16 PageID 303




    $329.00.” (Id.). “As a result of the inaccurate reporting of

    the Debt on [Braun’s] Credit Reports, [Braun] was continually

    evaluated for credit using consumer reports that inaccurately

    reported      the    Debt.”    (Id.     at   13).     Additionally,    Braun

    “suffered      emotional       distress,      anxiety,       inconvenience,

    frustration, annoyance, fear, loss of sleep, and confusion,

    believing that despite the fact that the Debt was the result

    of unauthorized use of the Account, and despite [Braun’s]

    dispute      efforts,    [Braun]      must   endure    the   erroneous   and

    inaccurate reporting of the Debt.” (Id. at 13-14).

          Braun initiated this case against TD Bank and Experian

    Information Solutions, Inc. on December 10, 2020. (Doc. # 1).

    Braun filed his amended complaint on February 22, 2021,

    asserting the following claims: violation of the Truth in

    Lending Act (“TILA”) against TD Bank (Count I); violation of

    the   Florida       Consumer   Collection     Practices      Act   (“FCCPA”)

    against TD Bank (Count II); violations of various sections of

    the   Fair    Credit    Reporting      Act   (“FCRA”)    against    Experian

    (Counts III, IV, V, VI); and violation of the FCRA against TD

    Bank (Count VII). (Doc. # 26).

          Now, TD Bank moves to dismiss Counts I, II, and VII of

    the amended complaint. (Doc. # 31). Braun has responded (Doc.

    # 35), and the Motion is ripe for review.


                                           4
Case 8:20-cv-02951-VMC-TGW Document 37 Filed 03/23/21 Page 5 of 16 PageID 304




    II.   Legal Standard

          On a motion to dismiss pursuant to Rule 12(b)(6), this

    Court accepts as true all the allegations in the complaint

    and   construes   them   in   the   light   most   favorable   to   the

    plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

    1262 (11th Cir. 2004). Further, the Court favors the plaintiff

    with all reasonable inferences from the allegations in the

    complaint. Stephens v. Dep’t of Health & Human Servs., 901

    F.2d 1571, 1573 (11th Cir. 1990). But,

          [w]hile a complaint attacked by a Rule 12(b)(6)
          motion to dismiss does not need detailed factual
          allegations, a plaintiff’s obligation to provide
          the grounds of his entitlement to relief requires
          more than labels and conclusions, and a formulaic
          recitation of the elements of a cause of action
          will not do. Factual allegations must be enough to
          raise a right to relief above the speculative
          level.

    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

    citations omitted). Courts are not “bound to accept as true

    a legal conclusion couched as a factual allegation.” Papasan

    v. Allain, 478 U.S. 265, 286 (1986). “The scope of review

    must be limited to the four corners of the complaint” and

    attached exhibits. St. George v. Pinellas County, 285 F.3d

    1334, 1337 (11th Cir. 2002).




                                        5
Case 8:20-cv-02951-VMC-TGW Document 37 Filed 03/23/21 Page 6 of 16 PageID 305




    III. Analysis

         TD Bank moves to dismiss the three counts against it.

    The Court will address each count in turn.

         A.      Count I

         The TILA imposes civil liability on “any creditor who

    fails to comply with any requirement imposed under this part

    . . . with respect to any person.” 15 U.S.C. § 1640(a). Under

    Section 1643(a), a cardholder may only be held liable for an

    unauthorized use of the credit card up to a limit of $50, if

    certain conditions are met. 15 U.S.C. § 1643(a). “[T]he

    statute’s plain meaning places a ceiling on a cardholder’s

    obligations under the law and thus limits a card issuer’s

    ability to sue a cardholder to recover fraudulent purchases.”

    Azur v. Chase Bank, USA, Nat’l Ass’n, 601 F.3d 212, 217 (3d

    Cir. 2010). The statute defines “unauthorized use” as “a use

    of a credit card by a person other than the cardholder who

    does not have actual, implied, or apparent authority for such

    use and from which the cardholder receives no benefit.” 15

    U.S.C. § 1602(p).

         TD Bank argues that the TILA claim should be dismissed

    because Braun “fails to allege a single fact to support his

    conclusory    allegation     that       the   disputed   charge   was

    ‘unauthorized.’” (Doc. # 31 at 5).


                                        6
Case 8:20-cv-02951-VMC-TGW Document 37 Filed 03/23/21 Page 7 of 16 PageID 306




         The Court disagrees with TD Bank. The amended complaint

    alleges that the charge was unauthorized and that “neither

    [Braun] nor any person with actual, implied, or apparent

    authority    initiated   the   Fraudulent    Charge   and   [Braun]

    received no benefit from the Fraudulent Charge.” (Doc. # 26

    at 10). While that statement mirrors the statutory language,

    additional allegations in the amended complaint raise the

    plausible inference that the charge at issue was indeed

    fraudulent. For example, Braun alleges he first learned of

    the allegedly fraudulent use of his credit card when TD Bank

    called to alert him to the suspicious charge. (Id.). When

    informed of the charge for $1,700 with Groupon Inc., Braun

    confirmed to TD Bank that he did not authorize that charge.

    (Id.).

         Taken together, Braun has sufficiently alleged that the

    use of his credit card was unauthorized under the TILA. The

    Motion is denied as to Count I.

         B.     Count II

         In Count II, Braun asserts a claim under the FCCPA. (Doc.

    # 26 at 17-18). Braun alleges TD Bank violated two subsections

    of Section 559.72:

         In collecting consumer debts, no person shall:




                                     7
Case 8:20-cv-02951-VMC-TGW Document 37 Filed 03/23/21 Page 8 of 16 PageID 307




           (7) Willfully communicate with the debtor or any
           member of her or his family with such frequency as
           can reasonably be expected to harass the debtor or
           her or his family, or willfully engage in other
           conduct which can reasonably be expected to abuse
           or harass the debtor or any member of her or his
           family.

           (9) Claim, attempt, or threaten to enforce a debt
           when such person knows that the debt is not
           legitimate, or assert the existence of some other
           legal right when such person knows that the right
           does not exist.

    Fla. Stat. § 559.72(7), (9).

           “When    determining     whether        a     communication    is     ‘in

    connection with the collection of any debt,’ [courts] look to

    the language of the communication in question — specifically

    to statements that demand payment and discuss additional fees

    if payment is not tendered.” Farquharson v. Citibank, N.A.,

    664 F. App’x 793, 801 (11th Cir. 2016). The Court is also

    mindful that “[t]o be ‘in connection with the collection of

    a debt,’ a communication need not make an explicit demand for

    payment. However, an animating purpose of the communication

    must be to induce payment by the debtor.” Goodin v. Bank of

    Am.,    N.A.,    114    F.    Supp.       3d   1197,     1205    (M.D.      Fla.

    2015)(citations        and   internal      quotation         marks   omitted).

    Additionally,     a    “communication          can    have    more   than    one

    purpose, for example, providing information to a debtor as




                                          8
Case 8:20-cv-02951-VMC-TGW Document 37 Filed 03/23/21 Page 9 of 16 PageID 308




    well [as] collecting a debt.” Pinson v. Albertelli L. Partners

    LLC, 618 F. App’x 551, 553 (11th Cir. 2015).

          TD Bank argues Count II should be dismissed because “the

    single Letter sent to [Braun] in May of 2020 did not abuse or

    harass [him] nor did it seek to enforce a debt TD Bank knew

    was not legitimate.” (Doc. # 31 at 6). According to TD Bank,

    “none of [the] indicators of collection efforts are present

    here” because the letter stated “simply that TD [Bank] has

    not received the minimum payment due on the account in the

    amount of $176.00 (not $1,700.00 as so alleged in the Amended

    Complaint), the account is past due, and that the account

    will be reported to the credit reporting agencies if the

    payment is not made.” (Id. at 7). TD Bank asserts that “[t]he

    letter did not demand payment, it did not indicate that any

    punitive actions would be taken if [Braun] failed to make the

    minimum payment, nor did it describe any collection efforts

    to be taken.” (Id. at 7-8).

          Here, while the letter does not discuss the imposition

    of   additional   fees,   the   collection   letter   does   contain

    indicators of collection efforts. Notably, the letter states

    that it is “an attempt to collect a debt.” (Doc. # 26-4 at

    2). It asserts that TD Bank has not received a minimum payment

    of $176 and Braun’s account was “30 days past due,” requiring


                                      9
Case 8:20-cv-02951-VMC-TGW Document 37 Filed 03/23/21 Page 10 of 16 PageID 309




    TD Bank “to notify the credit reporting agencies that your

    account is delinquent.” (Id.). After this explanation that

    the alleged delinquency would be reported to credit reporting

    agencies (and thus negatively affect Braun’s credit history),

    the letter requests that Braun “please send [his] payment

    right away” to “avoid further adverse reporting on [his]

    consumer credit file.” (Id.).

          This letter thus contained at least an implicit request

    for payment and an implicit threat of additional reporting to

    credit reporting agencies if payment was not made. See Caceres

    v. McCalla Raymer, LLC, 755 F.3d 1299, 1303 n.2 (11th Cir.

    2014)(“[A]lthough there may not have been such an express

    demand in this case, it is clear in this case that there was

    an implicit demand for payment. The letter states the amount

    of the debt, describes payment by the debtor in certified

    funds, gives the phone number and address of the law firm to

    which payment is obviously contemplated, and expressly states

    that the letter is for the purpose of collecting a debt. Under

    these circumstances, we have no trouble concluding that the

    letter qualifies as an initial communication.”); see also

    Pinson, 618 F. App’x        at   554   (holding that letters were

    “communications sent in connection with the collection of a

    debt”   because   “[e]ach   contained     an   implicit   demand   for


                                      10
Case 8:20-cv-02951-VMC-TGW Document 37 Filed 03/23/21 Page 11 of 16 PageID 310




    payment, because they stated the amount of the debt, described

    how the debt could be paid” and “[b]oth letters expressly

    indicated that they were written in an attempt to collect a

    debt”). Thus, Braun has plausibly alleged that the letter was

    sent to enforce a debt and could be reasonably expected to

    harass Braun, given that it was an attempt to collect a debt

    that Braun had more than once informed TD Bank was fraudulent.

    See Brown v. Ocwen Loan Servicing LLC, No. 8:18-cv-136-TPB-

    AEP,    2019   WL    4221718,   at       *7   (M.D.     Fla.    Sept.   5,

    2019)(“Generally, whether communications or other conduct

    were willful and harassing are factual issues for the jury to

    decide.”).

           Next,   TD   Bank   argues    that     the     amended   complaint

    “contains no facts showing that TD Bank knew the Charge was

    not legitimate,” as required to state a claim under Section

    559.72(9). (Doc. # 31 at 8). The Court disagrees.

           The amended complaint asserts that TD Bank had “actual

    knowledge of the fraud” and provides factual allegations that

    support this inference. Specifically, Braun alleges that TD

    Bank on its own suspected fraud and so called him to discuss

    it. (Doc. # 26 at 10). During that call, Braun confirmed to

    TD Bank that the charge was fraudulent. (Id.). Later, Braun

    returned a “Declaration of Fraudulent Activity” to TD Bank.


                                        11
Case 8:20-cv-02951-VMC-TGW Document 37 Filed 03/23/21 Page 12 of 16 PageID 311




    (Id.). Although TD Bank subsequently imposed the charge as

    authorized after its investigation, Braun’s statement and

    declaration plausibly support that TD Bank knew that the

    charge was, in fact, fraudulent.

          The Motion is denied as to Count II.

          C.     Count VII

          In Count VII, Braun asserts TD Bank violated Section

    1681s-2(b)    of   the    FCRA    “by    willfully   and/or   negligently

    publishing or furnishing inaccurate trade-line information

    within     [Braun’s]     Credit    Reports,    failing   to   fully   and

    properly re-investigate [Braun’s] Dispute, failing to review

    all relevant information regarding the same, and failing to

    correctly report the Account on [Braun’s] Credit Reports

    after re-investigating [Braun’s] Dispute.” (Doc. # 26 at 25).

          “Under [Section] 1681s-2(b), after a furnisher [like TD

    Bank] receives notification from a [credit reporting agency]

    that a customer disputes the information it furnished, the

    furnisher must conduct an investigation, review all relevant

    information provided by the [credit reporting agency], and

    report its results to the [credit reporting agency].” Hunt v.

    JPMorgan Chase Bank, Nat’l Ass’n, 770 F. App’x 452, 457 (11th

    Cir. 2019)(quoting 15 U.S.C. § 1681s-2(b)(1)). The Eleventh

    Circuit has “explained that [Section] 1681s-2(b) contemplates


                                            12
Case 8:20-cv-02951-VMC-TGW Document 37 Filed 03/23/21 Page 13 of 16 PageID 312




    three possible outcomes of a satisfactory investigation: (1)

    the information is accurate and complete, (2) the information

    is inaccurate or incomplete, or (3) the information cannot be

    verified.”    Id.   Courts   “evaluate   under   a   reasonableness

    standard whether the furnisher has satisfied its obligation

    to conduct an investigation under [Section] 1681s-2(b).” Id.

    “When a furnisher ends its investigation by reporting that

    the disputed information has been verified as accurate, the

    question of whether the furnisher behaved reasonably will

    turn on whether the furnisher acquired sufficient evidence to

    support the conclusion that the information was true.” Id.

    (quoting Felts v. Wells Fargo Bank, N.A., 893 F.3d 1305, 1312

    (11th Cir. 2018)).

          First, TD Bank argues that the amended complaint “does

    not allege any facts that plausibly show how TD Bank failed

    to conduct a reasonable investigation.” (Doc. # 31 at 9).

          The Court agrees. To state a claim, Braun must do more

    than track the statutory language regarding TD Bank’s duties.

    Here, “[t]o the extent an investigation was conducted [by TD

    Bank], it is unclear how the investigation failed to meet the

    requirements of the statute. Therefore, [Braun has] failed to

    put [TD Bank] on notice as to the nature of [its] alleged

    violation of 15 U.S.C. § 1681s–2(b).” Smith v. Bank of Am.


                                     13
Case 8:20-cv-02951-VMC-TGW Document 37 Filed 03/23/21 Page 14 of 16 PageID 313




    Home Loans, 968 F. Supp. 2d 1159, 1167 (M.D. Fla. 2013); see

    also Green v. Chase Bankcard Servs., Inc., No. 8:16-cv-3252-

    VMC-AAS,    2017   WL   1135314,    at   *3    (M.D.   Fla.       Mar.   25,

    2017)(dismissing Section 1681s-2(b) claim that stated “in a

    conclusory    fashion”    that     defendant    “failed      to    properly

    conduct a reasonable investigation” without “elaborat[ing] as

    to how [defendant’s] investigation, if one was initiated, was

    unreasonable” or what alleged “mathematical errors” resulted

    in the miscalculation of the debt).

          For example, while Braun conclusorily alleges that TD

    Bank did not use “all information reasonably available to” it

    during its investigation (Doc. # 26 at 26), he fails to allege

    what information TD Bank did not review. See Aknin v. Experian

    Info. Sols., Inc., No. 17-22341-CIV, 2017 WL 5508385, at *2

    (S.D. Fla. Nov. 15, 2017)(dismissing Section 1681s-2(b) claim

    where the allegations       “simply parrot[ed]         the    [statutory]

    language of each required element,” including that defendant

    “failed to review all relevant information regarding the

    disputed account” without “identify[ing] any information that

    [defendant] failed to review”). Thus, Count VII must be

    dismissed with leave to amend to rectify this issue.

          TD Bank additionally argues that the amended complaint

    does not sufficiently allege that Braun incurred damages as


                                        14
Case 8:20-cv-02951-VMC-TGW Document 37 Filed 03/23/21 Page 15 of 16 PageID 314




    a result of the alleged FCRA violation. (Doc. # 31 at 10-11).

    However, the Court disagrees.

          Braun alleges that he “was unable to obtain or maintain

    credit at market rates and terms for individuals who did not

    have outstanding, late, or past-due balances reported on

    their   credit   reports”   and   suffered     “emotional   distress,

    anxiety, inconvenience, frustration, annoyance, fear, loss of

    sleep, and confusion.” (Doc. # 26 at 13, 26). These are

    plausible allegations of actual damages and are sufficient at

    the motion to dismiss stage. See Hunter v. adp Screening &

    Selection Servs., Inc., No. 6:15-cv-845-GAP-TBS, 2016 WL

    4992472, at *4 (M.D. Fla. Sept. 19, 2016)(“Plaintiff alleges

    non-economic damages in the nature of emotional distress,

    embarrassment,    humiliation,    and   harm    to   reputation.   The

    Eleventh Circuit has recognized, without deciding, that a

    plaintiff seeking actual or compensatory damages under the

    FCRA might be entitled to recover compensation for emotional

    distress.”). Thus, Braun has properly alleged damages and

    need not amend as to this issue.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendant TD Bank, N.A.’s Motion to Dismiss (Doc. # 31)

          is GRANTED in part and DENIED in part.


                                      15
Case 8:20-cv-02951-VMC-TGW Document 37 Filed 03/23/21 Page 16 of 16 PageID 315




    (2)   The Motion is denied as to Counts I and II.

    (3)   Count VII is dismissed without prejudice.

    (4)   Plaintiff   Howard    Braun     may   file   a   second   amended

          complaint solely to rectify the issues with Count VII by

          April 6, 2021.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    23rd day of March, 2021.




                                        16
